Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Election/Restrictions
The restriction requirement was withdrawn in the parent application. 
Specification
The title has been changed as requested in the response filed 2-24-21. 
Written Description
Support for a targeting vector with a cassette encoding a protein, wherein the cassette is flanked by sequences homologous to the human Rosa26 gene in claim 15 is found on pg 3, lines 12-17.
Support for the cassette having a promoter operably linked to the sequence encoding a protein in claim 21 is inferred on pg 3, line 7, and pg 3, lines 23-27, which describes the cassette having a gene of interest operably linked to a heterologous promoter. 
Support for the promoter being a constitutive ubiquitous promoter,… …tissue specific promoter in claim 22 is found on pg 3, lines 23-27. 
Support for the cassette having a heterologous promoter operably linked to the sequence encoding a protein in claim 23 is found on pg 3, line 7, and pg 3, lines 23-27. 
Support for the sequence encoding a protein being operably linked to the endogenous human Rosa26 promoter in claim 24 is found on pg 3, lines 7-11. 
Support for claim 26 is found on pg 4, line 12, which describes “tags.” 
Support for the cassette encoding a recombinase or a reporter in claim 27 is found on pg 12, lines 7-8.  
Support for the cassette having a marker gene, recombinase recognition sites, polyA signal, or intron in claim 28 is found on pg 3, lines 30-34. 
Support for the cassette having a viral splice acceptor, loxP-flanked promoterless neo resistance gene, inverted RFP variant, or loxP2272 sites in claim 29 is found on pg 4, lines 1-3. 
Support for the cassette having the following elements in order: viral splice acceptor, loxP site, promoterless neo resistance gene, loxP2272 site, inverted RFP variant, loxP site, and loxP2272 sites in claim 30 is found in Fig. 1C and in-part on pg 4, lines 4-7. 


35 USC § 102
Claims 15, 21-30 have been considered under pre-AIA  35 U.S.C. 102b as they relate to Mao (CN 1341639, 3-27-2002). The translation of Mao Yumin appears to call the human Rosa26 protein “human gene trapping system protein 20.13”. Mao Yumin cites the β-gal targeting vector of Gossler and Zachgo (1993) (pg 2 of the translation) and the mouse Rosa26 targeting vector of Friedrich and Soriano (1991) (pg 8).  Pg 8-9 of the translation teaches: “ROSA26 genes can produce three types of transcription, two are not coded and the other is a very conservative coding transcription during the evolutionary process. 5' RACE can be used to discriminate the exons of trapped genes, the RACE product includes a 130bp specific sequence which is obtained from trapped genes, this unique sequence is used to design the primer, two types of RACE products are obtained, and they have the same 5' terminal. However, the 3' terminal produces divergence and they separately generate two types of transcriptions - transcriptions 1 and 2. Transcriptions 1 and 2 do not display any significant open reading frames nor do they have any similarities with other sequences. However, a transcription with sequence similar to transcription 2 was discovered in the cDNA library, called transcription AS.Its cDNA includes an open reading frame that begins from 5' terminal, and there is an additional poly A signal 25nt from the 3' poly tail.” 
Pg 10 of the translation teaches: “There is 83% sameness and 87% similarity between the polypeptide of this invention and the ROSA26 protein related to the abovementioned gene trapping, and moreover it includes the characteristic conservative sequence of ROSA26. As a result, the protein is a novel gene trapping related protein, possesses biological functions similar to ROSA26, and is called human gene trapping system protein 20.13.” described inserting an expression cassette encoding a marker protein (or any other protein) operably linked to the endogenous Rosa26 promoter or an exogenous promoter (pg 4, items 7 and 8; pg 29, last paragraph).
Pg 22, line 1, of the translation teaches: “The polynucleotide of this invention was discovered in the cDNA library of human fetus brain tissue. The full length of the polynucleotide sequence that it contains is 1915 bases, its open reading frame 239-790 encodes 183 amino acids. It was discovered though a comparison of amino acid sequence homology that there was 83% homology between this polypeptide and human gene trapping system protein 20.13, and it can be deduced that this human gene trapping system protein 20.13 possesses structure and functions similar to human gene trapping system protein”
Mao Yumin describes various vectors for expressing the coding sequence of “human gene trapping system protein 20.13” but does not appear to describe a vector for targeting the “human gene trapping system protein 20.13” gene or suggest applying the targeting vectors of Gossler or Friedrich to the “human gene trapping system protein 20.13” gene. Mao Yumin also does not suggest inactivating the “human gene trapping system protein 20.13” gene. 
Therefore, despite the fact that Mao Yumin described human Rosa26 coding sequences and protein sequences and discusses mouse Rosa26 targeting vectors of Gossler and Friedrich, it is not readily apparent from this translation that Mao Yumin contemplated a targeting vector containing a cassette with a heterologous coding sequence flanked by human Rosa26 homology arms as required in claim 15.

35 USC § 103
Claims 15, 21-30 have been considered under pre-AIA  35 U.S.C. 103(a) as they relate to Mao Yumin (CN 1341639, 3-27-2002) in view of Oumard (Cytotechnology, 2006, Vol. 50, pg 93-108) but cannot be applied because it is not readily apparent from this translation that Mao Yumin contemplated a targeting vector containing a cassette 

The rejection of claims 15, 21-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soriano (WO 99/053017), Dacquin (Dev. Dynamics, 2002, Vol. 224, pg 245-251); Moses (Genesis, 2001, Vol. 31, pg 176-180), Schwenk (2006/0205077), Economides (WO 2002/098217), Economides (WO 2003/020743) and Oumard (Cytotechnology, 2006, Vol. 50, pg 93-108) in view of Mao Yumin (CN 1341639, 3-27-2002) and CR624523 has been withdrawn in view of applicants’ arguments. 
Double Patenting
The rejection of claims 15, 21-30 on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9062122 and 9481896 has been withdrawn in view of the terminal disclaimer filed 2-24-21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15 and 21-30 have been allowed. 


	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632